Wells, J.,
orally.—1st. It is not requisite that either the date of the judgment or of the execution should be stated in the citation. In this case it may be equivocal which is expressed, and it seems immaterial which. For, as the question is to be treated, as if before us on a petition for certiorari, the error, if any, cannot avail the plaintiff. Such a writ is not grantable, except where it is shown that some injustice would be done.
2. It is contended that the representative character of the plaintiff does not sufficiently appear in the citation. But the application for the citation is annexed, and referred to in it. That furnishes a sufficient description.

Plaintiff nonsuit.